DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6, 9 & 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 7-8, 10-17 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prillinger et al. (US 20190022378).






Prillinger et al. discloses:


1. A system, comprising (e.g., see Fig 4): a HIS electrode (e.g., element 16) configured to be located proximate to a HIS bundle and to at least partially define a HIS sensing vector; memory (e.g., element 94) to store program instructions and cardiac activity (CA) signals for a series of beats utilizing a candidate sensing configuration, the candidate sensing configuration defined by i) the HIS sensing vector and ii) a sensing channel that utilizes sensing circuitry configured to operate based on one or more sensing settings to detect near field and far field activity (e.g., via the disclosed sensing circuits 82/84 and the HIS sensing circuit 83); one or more processors (e.g., via the disclosed microcontroller 60) that, when executing the program instructions, are configured to: analyze the CA signals to obtain an atrial (A) feature of interest (FOI) and a ventricular (V) FOI for the corresponding beats within the series of beats (e.g., via the disclosed arrhythmia detection associated with the sensing circuits that help in detection): identify a V-A FOI relation between the A FOls and the V FOls across the series of beats (e.g., via the disclosed step of performing capture threshold testing via sensing of heart tissue); adjust the candidate sensing configuration and repeat the obtain, analyze and identify operations to obtain a collection of V-A FOI relations for a corresponding collection of candidate sensing configurations; and select a resultant sensing configuration (e.g., via the disclosed step of varying the timing based on the electrode configuration and mode of the device used so as to measure the resulting response characteristic-720(from the collection of candidate sensing configurations based on one or more criteria, the resultant sensing configuration to be utilized to manage HIS bundle pacing during an atrial arrhythmia {e.g., [0045]-[0046], [0054], [0060]-[0061], [0063]-[0065], [0096]-[0104] & (Figs 4 & 8A)}.

2. The system of claim 1, wherein the one or more processors are further configured to determine an A boundary (e.g.,. via the disclosed use of capture detection and threshold testing based on the analysis provided by the data acquisition system 90 and microcontroller 60) for the A FOls over the series of beats and a V boundary for the V FOls over the series of beats (e.g., [0065]-[0070] & [0105]).

3.  The system of claim 2, wherein the one or more processors are further configured to determine a lowest value of the V FOls collected over the series of beats, and an upper value of the A FOls collected over the series of beats, the identify operation further comprising determining whether a ratio of the lowest value of the V FOls and the upper value of the A FOls exceed a predetermined threshold (e.g., via the disclosed step of determining a measured response characteristic and seeing if said calculated response falls within a certain tolerance of a stored value) (e.g., [0065]-[0070] & [0105]).


4. The system of claim 1, wherein the one or more processors are further configured to identify the V — A FOI relation by calculating a relation between at least one of means, means plus standard deviations, amplitudes or standard deviations between the V FOI and the A FOI (e.g., [0065]-[0070] & [0105]).



7.  The system of claim 1, wherein the HIS electrode is configured to be located in one of a right atrium or right ventricle proximate to the HIS bundle {e.g., [0045]-[0046] & (Figs 2-3)}.

8. The system of claim 1, further comprising an implantable medical device (IMD), the IMD including a header configured to be coupled to a lead (e.g., element 21) having the HIS electrode (e.g., element 16) located proximate to a distal end of the lead, the IMD including IMD memory (e.g., element 94) and an IMD processor (e.g., via the disclosed microcontroller 60), the IMD memory configured to store the resultant sensing configuration, the IMD processor configured to utilize the resultant sensing configuration to manage HIS bundle pacing during the atrial arrhythmia {e.g., [0045]-[0046], [0065]-[0070] & (Fig 4)}.

10. An implantable medical device (IMD), comprising: a lead having a HIS electrode configured to be located proximate to a HIS bundle to at least partially define a HIS sensing vector; memory to store program instructions; sensing circuitry configured to define a sensing channel and to be coupled to the HIS electrode to collect cardiac activity (CA) signals for a series of beats utilizing a candidate sensing configuration, the candidate sensing configuration defined by i) the HIS sensing vector and ii) the sensing channel: one or more processors that, when executing the program instructions, are configured to: analyze the CA signals to obtain an atrial (A) feature of interest (FOI) and a ventricular (V) FOI for the corresponding beats within the series of beats: identify a V-A FOI relation between the A FOls and the V FOls across the series of beats; adjust the candidate sensing configuration and repeat the obtain, analyze and identify operations to obtain a collection of V-A FOI relations for a corresponding collection of candidate sensing configurations; and select a resultant sensing configuration from the collection of candidate sensing configurations based on one or more criteria, the resultant sensing configuration to be utilized to manage HIS bundle pacing during an atrial arrhythmia {e.g., [0045]-[0046], [0054], [0060]-[0061], [0063]-[0065], [0096]-[0104] & (Figs 4 & 8A)}.


11. The IMD of claim 10, wherein the one or more processors are further configured to determine an A boundary for the A FOls over the series of beats and a V boundary for the V FOls over the series of beats (e.g., [0065]-[0070] & [0105]).

12. The IMD of claim 10, wherein the one or more processors are further configured to determine a lowest value of the V FOls collected over the series of beats, and an upper value of the A FOls collected over the series of beats, the identify operation further comprising determining whether a ratio of the lowest value of the V FOls and the upper value of the A FOls exceed a predetermined threshold (e.g., [0065]-[0070] & [0105]).

13. The IMD of claim 10, wherein the one or more processors are further configured to identify the V — A FOI relation by calculating a relation between at least one of means, means plus standard deviations, amplitudes or standard deviations between the V FOI and the A FOI (e.g., [0065]-[0070] & [0105]).

14. A method for managing HIS bundle pacing using an implantable medical device (IMD), the method comprising: obtaining cardiac activity (CA) signals for a series of beats utilizing a candidate sensing configuration, the candidate sensing configuration defined by i) a HIS sensing vector that utilizes at least one HIS electrode and ii) a sensing channel that utilizes sensing circuitry configured to operate based on one or more sensing settings to detect near field and far field activity; analyzing the CA signals to obtain an atrial (A) feature of interest (FOI) and a ventricular (V) FOI for the corresponding beats within the series of beats: identifying a V-A FOI relation between the A FOls and the V FOls across the series of beats; adjusting the candidate sensing configuration and repeating the obtaining, analyzing and identifying to obtain a collection of V-A FOI relations for a corresponding collect of candidate sensing configurations; selecting a resultant sensing configuration from the collection of candidate sensing configurations based on one or more criteria; and utilizing the resultant sensing configuration to manage HIS bundle pacing during an atrial arrhythmia {e.g., [0045]-[0046], [0054], [0060]-[0061], [0063]-[0065], [0096]-[0104] & (Figs 4 & 8A)}.

15. The method of claim 14, further comprising determining an A boundary for the A FOls over the series of beats and a V boundary for the V FOIs over the series of beats (e.g., [0065]-[0070] & [0105]).

16. The method of claim 15, wherein the determining further comprises determining a lowest value of the V FOls collected over the series of beats, and an upper value of the A FOls collected over the series of beats, the identifying the V- A FOI relation further comprising determining whether a ratio of the lowest value of the V FOls and the upper value of the A FOls exceed a predetermined threshold (e.g., [0065]-[0070] & [0105]).

17.  The method of claim 14, wherein the identifying the V — A FOI relation includes calculating a relation between at least one of means, means plus standard deviations, amplitudes or standard deviations between the V FOI and the A FOI (e.g., [0065]-[0070] & [0105]).

20. The method of claim 14, further comprising locating the at least one HIS electrode in one of a right atrium or right ventricle proximate to the HIS bundle {e.g., [0045]-[0046] & (Figs 2-3)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792